In The

                                Court of Appeals
                    Ninth District of Texas at Beaumont
                             ____________________
                               NO. 09-17-00437-CR
                             ____________________

                            LEVI LEVINESS, Appellant

                                         V.

                          THE STATE OF TEXAS, Appellee
_______________________________________________________            ______________

                    On Appeal from the 163rd District Court
                           Orange County, Texas
                         Trial Cause No. B160503-R
________________________________________________________             _____________

                                     ORDER

      Counsel of record for Levi Leviness filed a motion to withdraw as counsel for

the appellant. Although he signed the notice of appeal as counsel of record for the

appellant, counsel informs the Court that he has not been retained as counsel for the

appeal. No payment arrangements have been made for the clerk’s record and no

information regarding the appellant’s ability to pay the costs of an appeal has been

provided to this Court.



                                         1
      It is, therefore, ORDERED that the appeal is abated and the case is remanded

to the trial court for the purpose of determining whether counsel should be allowed

to withdraw as counsel on appeal. The trial court shall determine whether appellant

has retained new counsel for the appeal. If the trial court determines that counsel of

record should be allowed to withdraw, and that appellant has not retained new

counsel for the appeal, the trial court shall determine whether the appellant is

indigent for purposes of obtaining a free record on appeal and shall determine

whether counsel should be appointed, in which case the trial court may appoint new

counsel for the appeal unless the trial court admonishes appellant as to the dangers

of self-representation on appeal and determines that appellant’s decision to

relinquish the benefits associated with counsel and to proceed pro se is knowingly

and intelligently made. All appellate timetables are suspended pending resolution of

this matter in the trial court. A supplemental clerk’s record containing any orders

and findings made by the trial court pursuant to this Order, together with a reporter’s

record of any hearings conducted by the trial court, shall be filed with the Court of

Appeals by March 9, 2018.

      ORDER ENTERED February 7, 2018.

                                                                 PER CURIAM


Before Kreger, Horton and Johnson, JJ.
                                          2